Felton, Chief Judge.
The motion to dismiss, on the ground that appellant had not paid all costs or filed a pauper’s affidavit prior to the timely transmission of the record, is denied. See City of Atlanta v. Akins, 116 Ga. App. 230 (1) (156 SE2d 665); American Cas. Co. v. Smith, 116 Ga. App. 332 (1).
The petition as amended shows that the plaintiff exercised its power of sale prior to the effective date of the reassignment of the contract to it. Whether this action may have constituted a trespass, as contended, the question could only be raised by a plea. The petition states a cause of action against the defendant on account of his default on the contract, regardless of who had the power to foreclose. The remaining demurrers are without merit.
The court erred in its judgment sustaining the renewed general demurrer to the petition as amended.

Judgment reversed.


Hall and Eberhardt, JJ., concur.